DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 12, 2022 has been entered.  No claims have been amended.  Claims 6, 13-15, 17-19, 27-36, 40-83, 91 have been canceled.  Currently, claims 1-5, 7-12, 16, 20-26, 37-39 and 84-90 are pending for examination.

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. Applicant argues on pages 7-9 the rejection of claim 1, specifically that the prior art does not teach the limitation, “delivering a paresthesia inhibiting current to inhibit or reduce paresthesia resulting from the low frequency current or the high frequency current, wherein the paresthesia inhibiting current has a frequency in a range of about 1.5 kHz to 100 kHz” as recited in lines 17-19.  Applicant argues that Ranu et al. (US PG Pub 2012/0089200), relied upon to teach this specific limitation, is not applicable because Ranu et al. “does not disclose or suggest the application of paresthesia inhibiting current in the context of currents used for contracting the patient’s bladder or opening the patient’s urinary sphincter” (page 9).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The primary reference Chancellor et al. (US PG Pub 2009/0036945) was relied upon to teach the limitation of delivering current through at least one electrode to the pudendal nerve, the current comprising a low frequency current to contract the patient’s bladder and a high frequency current in the range of 4 to 10 kHz to open the patient’s urinary sphincter ([0022], [0025], [0031], [0062], [0069]) which the applicant does not argue.  The previous Office action states that Ranu et al. teaches it is known in the art to deliver a first frequency current (“stimulation pulsed waveform”) that crease paresthesia coverage ([0042]) and therefore delivering a second current (“blocking signal’) at a frequency in a range of greater than 2000Hz ([0041]) to reduce the paresthesia resulting from the first current (“The resulting blocking signal conveyed… at the least attenuates, and preferably blocks, the orthodromically propagated action potentials conveyed along the target sensory spinal cord neural fibers at the blocking site, thereby reducing, and preferably eliminating, the paresthesia accompanying the therapeutic effect of pain relief that would have otherwise been sensed by the patient in the absence of the blocking signal.” [0042]).  The Office action then reasons that it would have been obvious before the effective filing date of the claimed invention to modify Chancellor et al. to try delivering a second blocking current as taught by Ranu et al. in order to “optimize therapy for the patient without creating side-effects, such as uncomfortable paresthesia” ([0013]).  Applicant has not provided convincing arguments against the combination of Chancellor et al. in view of the teachings of Ranu et al. as the reply fails to address the combined teaching of the applied references.  While the applicant argues that “there is no teaching or suggestion in Ranu that delivery of paresthesia inhibiting current would inhibit or reduce paresthesia without negatively affecting the contracting of the patient’s bladder or the opening the patient’s urinary sphincter” or that it is unpredictable whether such a masking effect would be operable (page 9), this is unpersuasive as the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 16, 26, 84-90, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chancellor et al. (US PG Pub 2009/0036945) in view of Boggs, II et al. (US PG Pub 2010/0274310), Addington et al. (US PG Pub 2015/0257695), and Ranu et al. (US PG Pub 2012/0089200).
Regarding claims 1, 5, 16, 26, 84, 88, 90, Chancellor et al. discloses a method for screening a patient for pudendal nerve therapy to treat a urinary dysfunction in a patient, the method comprising: introducing a catheter through the patient’s urethra into the patient’s bladder ([0076], [0104]), the catheter including at least two lumens, including a first lumen for delivering fluid into the patient’s bladder and a second lumen for the flow of fluid from the bladder to outside the patient’s body ([0076], [0104], [0140], [0169]); positioning at least one electrode at a position to deliver current to the patient’s pudendal nerve ([0023]); delivering fluid (“saline”) into the patient’s bladder through the first lumen of the catheter to fill the bladder to a target pressure, wherein the catheter is positioned to block the opening of the patient’s bladder ([0104]) such that when the bladder is contracted, voided fluid flows substantially through the second lumen in the catheter to outside the patient’s body ([0078]); after the bladder has been filled, delivering current through the at least one electrode to the pudendal nerve, the current comprising a low frequency current to contract the patient’s bladder and a high frequency current to open the patient’s urinary sphincter, wherein the high frequency current is in a range of 4 to 10 kHz ([0022], [0025], [0031], [0062], [0069]); measuring information on a physiological response produced in response to the delivered current, wherein measuring information comprises measuring a flow rate of voided fluid flowing through the second lumen of the catheter to generate voided fluid flow rate information ([0057], [0078]); utilizing the voided fluid flow rate information to assess the patient’s response to the delivered currents (“Voiding efficiency, maximal bladder pressure, and average flow rate were measured in order to evaluate the effectiveness of the induced voiding reflex.” [0078]). Chancellor et al. does not expressly disclose the catheter including at least one electrode, and positioning the at least one electrode on the catheter at a position in the urethra to deliver current to the patient’s pudendal nerve.  Boggs, II et al. teaches a catheter 150 configured for positioning into the patient’s bladder via the patient’s urethra (fig. 23), the catheter including at least one electrode for positioning within the urethra to deliver current to the patient’s pudendal nerve ([0050], [0147-0149]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chancellor et al. to try and position electrodes on the catheter itself as taught by Boggs, II et al. as it serves an equivalent purpose of stimulating the pudendal nerve but provides a single catheter with all of the components of the device on the catheter.  Chancellor et al. does not expressly disclose measuring pressure within the patient’s bladder with a first pressure sensor, and measuring pressure within the patient’s urinary sphincter with a second pressure sensor and utilizing the pressure information to assess the patient’s response to the delivered currents.  Addington et al. teaches it is known in the art to use a first pressure sensor 20a, located at a distal end of a catheter 20, to measure bladder pressure, and to use a second pressure sensor 20b, also disposed on the catheter, to measure urinary sphincter pressure ([0054]) and to use the pressure to assess the patient’s response to delivered stimulation ([0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chancellor et al. to incorporate a first and second pressure sensor to measure bladder pressure and urinary sphincter pressure, respectively, as taught by Addington et al. in order to better collect more data points for diagnosing a physiological abnormality in a patient ([0008]) and to use it as feedback parameters for delivered stimulation ([0062]), and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.  Chancellor et al. does not disclose delivering a paresthesia inhibiting current to inhibit or reduce paresthesia resulting from the low frequency current or the high frequency current, wherein the paresthesia inhibiting current has a frequency in a range of about 1.5 kHz to 100 kHz.  Ranu et al. teaches a similar field of endeavor with the concept of delivering a first frequency current (“stimulation pulsed waveform”) that creates paresthesia coverage ([0042]) then delivering a second current (“blocking signal”) at a frequency in a range of greater than 2000Hz ([0041]) with selected parameters that reduce the paresthesia resulting from the first current (“The resulting blocking signal conveyed… at the least attenuates, and preferably blocks, the orthodromically propagated action potentials conveyed along the target sensory spinal cord neural fibers at the blocking site, thereby reducing, and preferably eliminating, the paresthesia accompanying the therapeutic effect of pain relief that would have otherwise been sensed by the patient in the absence of the blocking signal.” [0042]).  It would have been obvious before the effective filing date of the claimed invention to modify Chancellor et al. to try delivering a second blocking current as taught by Ranu et al. in order to “optimize therapy for the patient without creating side-effects, such as uncomfortable paresthesia” ([0013]).
Regarding claims 2-3, Chancellor et al. discloses a first and second electrode 154 which are positioned to deliver current to the pudendal nerve, wherein the first electrode delivers the low frequency current and the second electrode delivers the high frequency current ([0078]).
Regarding claim 4, Chancellor et al. in view of Boggs, II et al. disclose the catheter is positioned so that each of the first and second electrodes are positioned near the urinary sphincter ([0146], fig. 23).
Regarding claim 7, Chancellor et al. does not expressly disclose the target pressure is in a range from 10 to 45 mmHg. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and optimize these parameters since it would have been a matter of routine skill in the art that would not alter the operation of the device and would be reasonably predictable.
Regarding claims 8-9, Chancellor et al. discloses the bladder is filled to a target volume from about 50 to 200 ml ([0029]).
Regarding claims 10-11, Chancellor et al. discloses the high and low frequency currents are delivered near simultaneously, and that the high frequency current is initiated before that of the low frequency current ([0025], [0078]).
Regarding claim 12, Chancellor et al. discloses the low frequency current is in a range of about 15 Hz to 50 Hz ([0025], [0078]).
Regarding claim 86, Chancellor et al. in view of Addington et al. discloses the second pressure sensor is disposed on the catheter so that it will lie within the patient’s urinary sphincter (Fig. 1a) but does not expressly disclose the second pressure sensor is disposed on the catheter near the at least one electrode.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the second pressure sensor near the at least one electrode since rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claims 85, 87, Chancellor et al. in view of Addington et al. discloses it is well known in the art to use solid state pressure transducers for measuring pressure ([0049]).
Regarding claim 89, Chancellor et al. does not expressly disclose wherein the paresthesia inhibiting current is delivered through a third electrode.  Ranu et al. teaches delivering stimulation through a first electrode, and to deliver paresthesia inhibiting current through a third electrode ([0019]).  It is generally considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an additional, separate electrode for delivering additional, separate stimulation in order to treat side effects of the primary stimulation therapy, such as paresthesia, as evidenced by Ranu et al.; such a modification would be reasonably predictable and would not alter the overall operation of the device.

Claims 20-25 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chancellor et al. (US PG Pub 2009/0036945) in view of Boggs, II et al. (US PG Pub 2010/0274310), Addington et al. (US PG Pub 2015/0257695), and Ranu et al. (US PG Pub 2012/0089200) as applied to claims 1-5, 7-12, 16, 26, 84-90 above, and further in view of Gerber (US PG Pub 2007/0027494).
Regarding claims 20-22 and 25, Chancellor et al. does not expressly disclose the information on the produce physiological response is used to adjust a characteristic of the high frequency or low frequency current. Gerber teaches that based on a sensed event such as bladder pressure ([0050]), the stimulation level of stimulator 18 may be adjusted ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chancellor et al. to adjust the stimulation level based on the sensed event as taught by Gerber in order to more appropriately address the current needs of the patient.
Regarding claims 23 and 24, Chancellor et al. does not expressly disclose fine tuning of at least the high frequency or low frequency current comprises adjustment by an amount less than about 5 percent or in a range of about 5 to about 25 percent. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try and optimize a fine tuning amount of the claimed percentages, since it is a matter of routine skill in the art that would not alter the operation of the device and would be reasonably predictable.
Regarding claims 37-38, Chancellor et al. does not expressly disclose a characteristic of the high frequency or low frequency current is adjusted to achieve a target urinary flow rate. Gerber teaches that based on a sensed event ([0050]), the stimulation level of stimulator 18 may be adjusted ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the stimulation level based on the sensed event as taught by Gerber in order to more appropriately address the current needs of the patient.
Regarding claim 39, Chancellor et al. does not expressly disclose wherein the target urinary flow rate is in a range from about 9 to 21 ml per minute for a male patient and 15 to 18 ml per minute for a female patient. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try and select the target urinary flow rate of the claimed ml per minute since it is a matter of routine skill in the art that would not alter the operation of the device and would be reasonably predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792